Citation Nr: 0611754	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.




INTRODUCTION

The veteran had active service from August 1993 until March 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's claim of service connection for a left knee 
disorder was denied by rating decision dated in July 2000, on 
the basis that the claim was not well grounded under then 
applicable law.  Although the veteran submitted a notice of 
disagreement as to the rating decision and a Statement of the 
Case was issue in February 2001, the veteran did not perfect 
his appeal by the filing of a timely substantive appeal.

The veteran again sought service connection for a left knee 
disorder by application received in December 2001.  Although 
the veteran specifically argued that his claimed left knee 
disorder was caused by his service-connected right knee 
disorder, VA's scrutiny of the claim was to be had under 
whether new and material evidence had been submitted to 
support reopening and granting the claim under any theory of 
entitlement, to include direct, secondary, or aggravation 
theories of entitlement.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  In its June 2002 rating action, the RO cited the 
passage of the VCAA as a basis for "reopening" the claim.  
However, the text of the VCAA does not afford such a basis 
for reopening, absent the submission of "new and material 
evidence."  See 38 U.S.C.A § 5103A(f) (Providing in 
substance that nothing in the VCAA provisions as to the duty 
to assist veterans shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured).  
However, the RO also noted that the VCAA provided that claims 
previously denied as not well grounded could, upon request of 
the claimant or on VA's motion, be readjudicated.  Because 
the RO reopened and readjudicated the claim on its merits, 
the Board has undertaken scrutiny of the claim of service 
connection for a left knee disorder with review of all 
evidence submitted since the veteran first sought service 
connection for the disability in January 1999.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Specifically, the Board finds VA's duty to assist was not 
satisfied in this case.  Under 38 U.S.C.A. § 5103A, VA has a 
duty to assist the veteran, including providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  

Service medical records reveal treatment for left knee pain 
in January 1995, after the veteran twisted his knee while 
playing soccer.  Further, there are post-service medical 
records suggesting a diagnosis of degenerative joint disease.  
The veteran also requested a VA examination when he filed his 
initial claim for direct service connection for a left knee 
disorder in January 1999.  A VA examination was provided in 
April 2002; however, the examiner only evaluated the left 
knee for the claim for secondary service connection.  No 
opinion as to the etiology of the disability or any potential 
nexus of the left knee disability to service was provided.  

As the claim must be evaluated under all theories of 
entitlement, and there is competent medical evidence 
illustrating the presence of a current disability and an 
inservice injury, the Board is of the opinion the veteran 
should be afforded a VA examination to evaluate the 
relationship, if any, between the current left knee 
disability and service.  


As to arthritis, the law provides that a veteran who has 90 
days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. § 
3.307 (2003).  Arthritis (i.e., degenerative joint disease) 
is one of the chronic diseases for which such presumptive 
service connection may be granted.  38 C.F.R. § 3.309(a).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall obtain a VA 
examination to ascertain the nature and 
etiology of any left knee disorder that 
may be present.  The examiner should 
review all pertinent records associated 
with the claims file, particularly 
service medical records and post 
service medical records pertaining to 
the veteran's left knee.  Specifically, 
the examiner must address the 
following:

a.	Whether the inservice left knee 
sprain in January 1995 caused or 
contributed to any current 
disability or post service 
continuity of symptomatology? 

b.	The examiner should review the 
post service medical records 
referring to degenerative joint 
disease beginning in September 
1998 and provide an opinion as to 
whether the degenerative joint 
disease was manifested to a 10 
percent degree of disability 
within one year of separation of 
service?

c.	Whether the current left knee 
disability was caused or 
aggravated by the service 
connected right knee disability?

2.  The RO/AMC shall reevaluate the claim 
for benefits under theories of direct 
service connection, aggravation, 
presumptive service connection and 
secondary service connection, with due 
consideration of the above-noted 
provision of 38 C.F.R. § 3.307.   If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

